DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-10 and 16-25 are examined herein.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 states: The composition according to claim 1 comprising 
a. 10 to 500 mg of LC-PUFA per 100g, based on a total dry weight of the composition; 
b. 200 to 1000 IU of vitamin A per 100 Kcal; 
c. 10 to 100 mg of vitamin C per 100 Kcal; and 
d. 500 to 5000 mg of flavonols per 100g, based on the total dry weight of the composition.

The base claim (1) already recites: “at least one compound selected from the group consisting of 
a) 10 to 500 mg of LC-PUFAs per 100g of the composition, based on a total dry weight of the composition; 
b) 200 to 1000 IU of vitamin A per 100 Kcal of the composition; 
c) 10 to 100 mg of vitamin C per 100 Kcal of the composition;- and 
d) 500 to 5000 mg of flavonols per 100g of the composition, based on the total dry weight of the composition”.
Therefore, since the base claim already presents the ingredients in an optional form, it is unclear if claim 9 requires: wherein the at least one compound, further comprises all of the recited at least one compounds; in addition to the at least one compound, further comprises all of the recited at least one compounds; or something else.


 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10 and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fanning in view of Mittal. 

Fanning: Uses of casein compositions; WO 2013 133727; published 9/12/2013.

Mittal: WO 2013/191568, published Dec. 27, 2013; citations from US 2015/0164123, published June 18, 2015.


With regard to the prior art, the term/phrase "an iron source, that is a non-micellar iron-casein complex comprising exogenous iron, casein and exogenous orthophosphorus, and iron in the non-micellar iron-casein complex is in the form of Fe3+" encompasses: an iron source, comprising: a non-micellar iron-casein complex, and exogenous orthophosphorous, wherein the iron is exogenous iron, comprising: Fe3+.
 
Independent claims 1 and 10
Fanning teaches methods of making compositions comprising non-micellar casein (0079) with mineral complexes (0112).



A non-micellar iron-casein complex
Casein: Fanning teaches the compositions comprise non-micellar casein (0079).

Iron and phosphorous in exogenous form: Fanning teaches the minerals including iron and phosphorous in the form of mineral complexes (0112), wherein the minerals, including the iron and phosphorous (00112) are supplemented to the composition (0112), which provides iron and phosphorous that are added and therefore in exogenous forms, as claimed.

Amount of iron: Fanning teaches that the composition comprises minerals, including iron (00112), and vitamins, in an amount of 0.01 to 10 wt% (0043), which encompasses the claim of 6 to 50 mg per 100 g of the composition (0.006 to 0.05 wt% iron), based on the total dry weight of the composition.

Amounts of various minerals in the complex
Fanning teaches that the minerals include: iron and phosphorus, meaning a plurality of minerals, in the form of being complexed (00112). This broadly encompasses, individual complexes having single or multiple minerals. 

One casein complex comprising two minerals
Fanning is not explicit about the protein complex comprising two minerals.


Mittal also teaches methods of making a non-micellar form of mineral-protein complexes (ref. clm. 40), including: phosphorus (ref. clm. 49) and iron (ref. clm. 44) - casein (ref. clms. 42 and 49).
Mittal teaches that the minerals used are supplemented to the composition (ref. clm. 49), which means they are added and therefore provide in an exogenous form, as claimed.
Mittal further describes this type of complex as Complex II (see ref. starting at 0109), having the advantage of: being relatively easy and cost effective compared to prior art techniques; it is highly soluble and not prone to precipitation or aggregation, which allows for easier storage and use for various commercial products; and the composition is stable at physiological pH, unlike many of the prior art complexes.  
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making , as the modified teaching above, to include a complex comprising two minerals: a non-micellar phosphorous and/or iron-casein complex, wherein the iron is in the form of Fe3+ and both the iron and phosphorus are in an exogenous (i.e. added) form, as claimed, because Mittal teaches there are many advantages to the use of this type of complex, as discussed in detail above.





Type of iron
The modified teaching, in Mittal, provides the use of the specifically claimed type of iron, ferric iron (00128), otherwise known as iron(III), which is also denoted as Fe3+, as claimed.

Type of phosphorus: ortho-phosphorus
The modified teaching, in Mittal, provides that complex II is in a soluble form, therefore it would be reasonable to expect that the phosphorus therein is soluble, as claimed.  
Mittal also teaches that the phosphorous compound comprises an ortho source (0098), which means the phosphorus compound is an ortho-phosphorous type, as specifically claimed.

Other component/s
Fanning teaches the use of at least one vitamin, including: vitamin A and vitamin C (0113), as claimed.
As for the amounts of these vitamins, Fanning teaches the composition has from 0.01 to 10 wt% (0043) of vitamins and minerals (0043), wherein the composition is in any edible form (0092-0093) having an energy content of 1 to 300 kcal/100 mL (0045), which is sufficient to encompasses the claim of at least one compound selected from the group consisting of:


200 to 1000 IU of vitamin A per 100 Kcal of the composition; and 
10 to 100 mg of vitamin C per 100 Kcal of the composition.

Intended Use
Since the teaching above, provides that the composition comprises 
non-micellar casein with and iron and phosphorous complexes, it therefore provides that the intended use of the component comprising: exogenous iron, casein and exogenous phosphorus is a non-micellar iron-casein complex, as claimed.
Further, it would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses, including being a non-micellar iron-casein complex, as claimed. 

Independent claim 10
As for claim 10, Mittal provides that the iron used is an iron source (0128), as claimed. Further, the modified teaching provides that the composition comprises iron, therefore it would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses, including being an iron source, as claimed.

Dependent claims
As for claims 3 and 17, Fanning teaches the use of: 
about 0.01 to 50 wt% protein, comprising about 99 wt% casein (0044);
at least 0.01 to 10 wt% of minerals (0043);

which provides a w/w ratio of at least 1 to 1000, which encompasses the claim of protein to minerals w/w ratio in the complex of from 64:1 to 6.25:1.

As for claims 4 and 16, Mittal teaches that Complex II is soluble at 6.6 to 6.9 (0157).
Further, it would be reasonable to expect that a similar component has similar properties/functionality, including wherein the complex is soluble at physiological pH, between 6.6 and 6.9, as claimed. 

As for claims 5 and 18, the modified teaching, in Mittal, provides the claim of the complex comprising more than 1% w/w of bound iron (0130).  

As for claims 6 and 19, Fanning teaches the use of: 
about 0.01 to 50 wt% protein, comprising about 99 wt% casein (0044);
at least 0.01 to 10 wt% of minerals (0043);
which provides a w/w ratio of at least 1 to 1000, which encompasses the claim of protein to minerals w/w ratio in the complex of between 92:1 and 19.5:1.  

As for claim 7, Fanning teaches that the composition is a nutritional product (0051) which imparts a nutritional composition, as claimed.
Further, it would be reasonable to expect that a similar compositions have similar intended uses, including a nutritional composition, as claimed.
As for claim 8, Fanning teaches that the composition is administered in amounts of 1 mg to 2500 mg (0115), wherein the minerals are used in amounts of at least 0.01 to 10 wt% (0043), which provides at least 0.01 to 250 mg of iron, and encompasses the claim of the iron source beings present in an amount such as to provide 8 to 20 mg/100 g  (0.008 to 0.02 wt%).

As for claim 20, since vitamins A and/or C were selected for the at least one compound based on the options provided in claim 1 above, the claim of the LC-PUFA and its amount, does not distinguish over the teaching above.

As for claims 21 and 24, Fanning teaches that the composition comprises minerals, including iron (00112), and vitamins, in an amount of 0.01 to 10 wt% (0043), which encompasses the claim of wherein the iron source comprises an amount of 8 to 15 mg per 100 g (0.008 to 0.015 wt%) of the composition, based on the total dry weight of the composition.  

As for claims 22 and 25, since vitamins A and/or C were selected for the at least one compound based on the options provided in claim 1 above, the claim of the LC-PUFA and its amount, does not distinguish over the teaching above.

As for claim 23, since vitamins A and/or C were selected for the at least one compound based on the options provided in claim 1 above, the claim of the LC-PUFA and its amount, does not distinguish over the teaching above.

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Fanning in view of Mittal, as applied to claims 1, 3-8, 10 and 16-25 above, further in view of the combination of Walton, Elvovell, Robinson (2009/0142443) and van Tol (2008/0015166).
Walton: WO 2014/144048; NUTRITIONAL COMPOSITIONS INCLUDING CALCIUM BETA-HYDROXY-BETA-METHYLBUTYRATE, CASEIN PHOSPHOPEPTIDE, AND PROTEIN; published Sept. 18, 2014.

Elvovell: Potential benefits of fish for maternal, fetal and neonatal nutrition: a review of the literature; FAO 2000, ISSN: 1014-806X.

As for claim 9, Fanning teaches the composition comprises vitamins A and C, and discussed above.
Fanning does not discuss the use of flavorings and DHA.
Walton also teaches methods of making nutritional compositions comprising casein (0080) and iron (0077), with Vitamins A and C (0076); and further provides the use of: flavorings (0072); and marine oils (0046), known to comprise long chain polyunsaturated fatty acids (i.e. LC-PUFA).
Elvovell is further provided to show that marine oil is known to comprise long chain polyunsaturated fatty acids (shown in the table at the top of pg. 29).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional compositions comprising casein  and iron, with Vitamins A and C, as the modified teaching above, to include the use of  flavorings (i.e. flavonols) and marine oils (i.e. LC-PUFAs), as claimed, because the combination of Walton and Elvovell illustrates that the art finds flavorings (i.e. flavonols) and marine oils (i.e. LC-PUFAs) as being suitable for similar intended uses, including methods of making nutritional compositions comprising casein  and iron, with Vitamins A and C (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Amounts of vitamins A and C
The modified teaching, in Walton, provides that embodiments 1-3 include any variety of vitamins A and C, in unlimited amounts (0076), in compositions comprising about 50 to 500 kcal/serving (0051); therefore encompasses the claim of:
200 to 1000 IU of vitamin A per 100 Kcal; and 
10 to 100 mg of vitamin C per 100 Kcal, as claimed.

Amount of flavonoids
The modified teaching, in Walton provides the use of non-limiting optional ingredients, include flavoring (i.e. flavonols) (0072).

The modified teaching does not discuss the amount of favoring (i.e. flavonols).
Robinson also teaches methods of making nutritional compositions comprising casein (Table A. I), iron, vitamins A & C and flavonols (Table A.K); and further provides the use of 0.0001 to 10 wt% flavonols (Table A.K), which encompasses the claim of 500 to 5000 mg of flavonols per 100g (0.5 to 5 wt%).
Robinson teaches that the compositions includes solid composition (ab.), therefore said amount encompasses being based on total dry weight of the composition.

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional compositions comprising casein, iron, vitamins A & C and flavonols, as the modified teaching above, to include the amount of flavonols, as claimed, because Robinson illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making nutritional compositions comprising casein, iron, vitamins A & C and flavonols (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Amount of LC-PUFA
The modified teaching, in Walton provides the use of 0.1 to 20 gram fats (0045), including marine oil (0046), which comprises LC-PUFA; in servings of about 25 to 150 grams (0031) (about 0.07 to 80 wt%).
Walton teaches that the compositions include powders and solids (0010), therefore said amount encompasses being based on total dry weight of the composition.
The modified teaching does not discuss the amount of LC-PUFAs in the composition. 
van Tol also teaches methods of making nutritional compositions with iron (Ex. 5), casein (0070), and LC-PUFA (0016); and further provides that the LC-PUFA is used in amount of less than 85 wt% of the fat content (0020).


van Tol teaches that the compositions include powders (0074), therefore said amount encompasses being based on total dry weight of the composition.
As combined with Walton’s teaching of about 0.07 to 80 wt% fat, as discussed above, less than 85 wt% of the fat provides less than about 0.06 to 68 wt% LC-PUFAs, which encompasses the claimed amount of 10 to 500 mg of LC-PUFA per 100g (0.01 to 0.5 wt%).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional compositions with iron, casein, and LC-PUFA, as the modified teaching above, to include the claimed amount of LC-PUFAs, as claimed, because van Tol illustrates that the art finds encompassing amount to be suitable for similar intended uses, including methods of making nutritional compositions with iron, casein, and LC-PUFA (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Response to Arguments
 	It is asserted, that Independent Claims 1 and 10 each recite, part, an iron source that is/comprises a non- micellar iron-casein complex comprising exogenous iron, casein and exogenous orthophosphorus, for fortification of a composition comprising at least one compound selected from the group consisting of. a) 10 to 500 mg of LC-PUFAs per 100g of the composition, based on a total dry weight of the composition; b) 200 to 1000 IU of vitamin A per 100 Kcal; c) 10 to 100 mg of vitamin C per 100 Kcal; and d) 500 to 5000 mg of flavonols per 100g of the composition, based on the total dry weight of the composition and the exogenous iron in the non-micellar iron-casein complex is in the form of Fe3+, the iron source comprises the exogenous iron in an amount of 6 to 50 mg per 100 g of the composition, based on the total dry weight of the composition. 
In contrast to the claimed invention, Fanning, Mittal, Walton, Elvovell, Robinson, and Van Toi alone or in combination fail to render obvious the present claims. For example, the skilled person without hindsight would not have had a reasonable expectation of success to attempt to combine the recited amount of an oxidation sensitive compound with the recited amount of iron. 
In this regard, as detailed in the previously Declaration under 37 CFR 1.132 submitted on December 14, 2021 ("Declaration"), the primary reference Fanning merely discloses that minerals such as iron and phosphorus may be added as "mineral complexes," then Mittal provides but does not disclose or suggest the iron and phosphorus are in the same complex as each other, as required by the present claims. See Declaration, paragraph 5. 
In response, Fanning is clear that the minerals taught are in suitable forms including mineral complexes, then Mittal provides a non-micellar form of mineral-protein complexes (ref. clm. 40), including: phosphorus (ref. clm. 49) and iron (ref. clm. 44) - casein (ref. clms. 42 and 49).  Said modified teaching encompasses the claimed non-micellar iron-casein complex comprising exogenous iron, casein and exogenous orthophosphorous.

It is asserted, that Fanning fails to disclose or suggest combining the recited iron source comprising the recited amount of iron and the recited amount of any of the at least one compound, as required by present independent Claims 1 and 10. 
The other references Mittal, Walton, Elvovell, Robinson, and Van Toi alone or in combination do not remedy the deficiency of the primary reference Fanning regarding combining the recited amount of an oxidation sensitive compound with the recited amount of iron. 
The Patent Office relied on Mittal for the alleged disclosure of methods of making a non-micellar form of mineral-protein complexes, including: phosphorus and iron -casein (see Office Action, page 9 (citing Mittal, claims 40, 42 and 49)); relied on Walton for the alleged disclosure of nutritional compositions comprising casein, iron, vitamins A and C, and flavorings (see Office Action, page 14 (citing Walton, paragraphs [0046], [0072], [0076]-[0077] and [0080])); relied on Elvovell for the alleged disclosure of long chain polyunsaturated fatty acids (see Office Action, page 14 (citing Elvovell, the table at the top of pg. 29)); relied on Robinson for the alleged disclosure of amounts of favonols (see Office Action, page 15 (citing Robinson, Table A.I; and Table A.K)) ; and relied Van Toi for the alleged disclosure of the amount of LC-PUFAs (see Office Action, page 16 (citing Van Toi, paragraphs [0016], [0020] and [0070])). 
However, Mittal, Walton, Elvovell, Robinson, and Van Toi alone or in combination neither disclose or suggest combining the recited iron source comprising the recited amount of iron with the recited amount of any of the at least one compound, as required by present independent Claims 1 and 10. 
In response, please see the modified rejection above, which provides said amount of iron.

It is asserted, that Mittal merely discloses a mineral-protein complex (Complex I or Complex II) including a mineral and a protein. See Mittal, e.g., Abstract. Mittal does not mention any combination of the complex II and LC-PUFA or the complex II and vitamin. 
Mittal discloses that the complex II and the chocolate mix are mixed and subjected to heat stability and sensory analysis, and that there is no change in color or taste. See Mittal, paragraphs [0208] to [0209]. As shown in Examples 2 and 3 of the present application, when the iron source of the present application is applied to a chocolate drink, it exhibits the same color performance as that of ferric pyrophosphate, but when it is applied to DHA, the oxidation of DHA is significantly reduced as compared with that of ferric pyrophosphate. This effect when the iron source of the present invention applied to DHA could not be easily predicted from Mittal, which only describes the effect when applied to chocolate beverages. Mittal fails to disclose or suggest combining the recited amount of iron with the recited amount of any of the at least one compound. 
In response, claim 1 presents optional ingredients of at least one, therefore as long as at least one or even 2 of these items are taught, others are not required of the claim. The dependent claims do not require the composition further comprise items a-d), meaning they all must be shown by the teaching, therefore this argument is not persuasive.  To this issue even claim 9 does not state the composition of claim 1 further comprises a-d.

It is asserted, that as set forth in the Declaration, none of Walton, Elvovell, Robinson, and Van Toi disclose or suggest combining orthophosphorus and iron in the same complex, let alone any motivation to include both iron and phosphorus in the same complex. See Declaration, paragraph 8.
These secondary references alone or in combination fail to suggest or provide any motivation to combine the recited iron source comprising the recited amount of iron with the recited amount of any of the at least one compound, as required by the present claims. Thus, the skilled artisan would not have further modified Fanning with these references alone or in combination to somehow arrive at the present claims with a reasonable expectation of success. 
In response, since the primary reference provides said limitations, the secondary references are not required to.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793